Case 9:19-cv-81700-DMM Document 59-6 Entered on FLSD Docket 07/20/2020 Page 1 of 14




                             Exhibit 6
  Case 9:19-cv-81700-DMM Document 59-6 Entered on FLSD Docket 07/20/2020 Page 2 of 14
                                McCabe Rabin, P.A.
                                                   Centurion Tower
                                              1601 Forum Place, Suite 201
                                              West Palm Beach, FL 33401
                                                  Tax ID XX-XXXXXXX


Invoice submitted to:
Scott McPherson
General Counsel
Medterra CBD, LLC
9801 Research Drive
Irvine, CA 92618



June 19, 2020
In Reference To:
                Healthcare Resources Management Group, LLC v. Econatural All
                Healthy World, LLC Medterra CBD, LLC, Rejuvenol Laboratories,
                Inc., and Noxeno Health Sciences
                588.001


             Professional Services

                                                                                               Hrs/Rate     Amount

   2/5/2020 RCG Detailed review of Complaint; research regarding federal and state                2.50       812.50
                trade secret laws                                                               325.00/hr

             RCG Call with client regarding strategy for response to Amended Complaint            0.50       162.50
                                                                                                325.00/hr

             ATR    Review and assess claims in the Amended Complaint; conference call            1.00       425.00
                    with S. McPherson and B. Jasper regarding strategy                          425.00/hr

   2/6/2020 RCG Prepare Motion to Extend Time to Respond to Amended Complaint                     0.60       195.00
                                                                                                325.00/hr

             RCG Review and analyze order denying request to extend trial deadline                0.20        65.00
                                                                                                325.00/hr

   2/7/2020 ATR     Confer with opposing counsel regarding: extension of time; review             1.00       425.00
                    paperless order from Court denying Plaintiff's Motion to modify pretrial    425.00/hr
                    deadlines and trial date; e-mails with client and B. Jasper; revise
                    Motion for Extension of Time

             RCG Edit and finalize Motion for Extension of Time to Respond to Amended             0.50       162.50
                 Complaint                                                                      325.00/hr

             RCG Begin preparing factual summary for Motion to Dismiss based on                   5.80      1,885.00
                 allegations raised in Plaintiff's complaint                                    325.00/hr

  2/10/2020 RCG Begin drafting legal arguments for Motion to Dismiss for failure to state         7.60      2,470.00
                a claim; extensive legal research regarding same                                325.00/hr
Case 9:19-cv-81700-DMM Document 59-6 Entered on FLSD Docket 07/20/2020 Page 3 of 14
Case 9:19-cv-81700-DMM Document 59-6 Entered on FLSD Docket 07/20/2020 Page 4 of 14
Case 9:19-cv-81700-DMM Document 59-6 Entered on FLSD Docket 07/20/2020 Page 5 of 14
Case 9:19-cv-81700-DMM Document 59-6 Entered on FLSD Docket 07/20/2020 Page 6 of 14
Case 9:19-cv-81700-DMM Document 59-6 Entered on FLSD Docket 07/20/2020 Page 7 of 14
Case 9:19-cv-81700-DMM Document 59-6 Entered on FLSD Docket 07/20/2020 Page 8 of 14
Case 9:19-cv-81700-DMM Document 59-6 Entered on FLSD Docket 07/20/2020 Page 9 of 14
Case 9:19-cv-81700-DMM Document 59-6 Entered on FLSD Docket 07/20/2020 Page 10 of 14
Case 9:19-cv-81700-DMM Document 59-6 Entered on FLSD Docket 07/20/2020 Page 11 of 14
Case 9:19-cv-81700-DMM Document 59-6 Entered on FLSD Docket 07/20/2020 Page 12 of 14
Case 9:19-cv-81700-DMM Document 59-6 Entered on FLSD Docket 07/20/2020 Page 13 of 14
Case 9:19-cv-81700-DMM Document 59-6 Entered on FLSD Docket 07/20/2020 Page 14 of 14
